DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed December 16, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1-23 are pending and have been examined on the merits.
	
RESPONNSE TO ARGUMENTS and EXAMINER’S COMMENT
Applicant’s amendment to the claims at claim 12 is sufficient to overcome the ground of rejection under 35 USC 112 (antecedent basis). 
Additionally, the corrected filing receipt of 10/29/2021 shows a priority date to a date earlier than the reference of Johnson et al ‘790 as rejected under 35 USC 103. 
Accordingly the grounds of rejection are withdrawn. The claimed invention has been examined on the merits and found allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The instant claims recite nicotine (claims 1-22) or synthetic nicotine (claim 23) in the product, which is not taught or reasonably suggest by the prior art as claimed. The prior art of Schleef et al (US 2008/ 0317911; issued as US 8,067,046) is considered the closest prior art, however the ‘911 reference is directed to botanicals in general and to a product containing thereamong tobacco grounds, cuts, and fibers (e.g. see para. 20-21), however, does not recite nicotine or synthetic nicotine in a . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J KOSAR/Primary Examiner, Art Unit 1655